                                         Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 1 of 27




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLLEEN MARY ROHAN, ex rel.                        Case No. 88-cv-02779-WHA
                                         OSCAR GATES,
                                   8                                                        DEATH PENALTY CASE
                                                        Petitioner,
                                   9                                                        ORDER GRANTING-IN-PART AND
                                                 v.                                         DENYING-IN-PART FIRST MOTION
                                  10                                                        FOR EVIDENTIARY HEARING
                                         RON BROOMFIELD, Acting Warden, San
                                  11     Quentin State Prison,
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                           INTRODUCTION

                                  15          In 1981, Oscar Gates was convicted, inter alia, of first-degree murder accompanied by the

                                  16   robbery-murder special circumstance and received a death sentence, all affirmed on appeal.

                                  17   People v. Gates, 43 Cal.3d 1168, 1176 (1987). He now seeks a writ of habeas corpus and, in

                                  18   support of that effort, requests an evidentiary hearing on several claims presented in his petition.

                                  19   This order grants an evidentiary hearing on some of those claims.

                                  20                                              STATEMENT

                                  21          The pertinent facts underlying petitioner’s conviction and sentence have been previously

                                  22   summarized and are repeated here as follows:

                                  23                  On December 10, 1979, Maurice Stevenson and his uncle, Lonnie Stevenson,
                                              waxed his car in front of Maurice’s grandfather’s house in Oakland at about 3:30
                                  24          p.m. Petitioner appeared, holding a gun with the hammer cocked. Petitioner herded
                                              Maurice and Lonnie to the side of the house and ordered them to put their hands on
                                  25
                                              the wall, empty their pockets, and remove their jewelry. After Maurice and Lonnie
                                  26          complied, petitioner frisked them, then asked Maurice as to the whereabouts of
                                              Maurice’s father, James Stevenson. Maurice replied that he did not know. Petitioner
                                  27          answered that he planned to kill them. Petitioner first shot Lonnie, who yelled for
                                              his father and started running toward the back of the house, then shot Maurice, picked
                                  28          up the money with some of the jewelry, and fled. Lonnie died but Maurice survived.
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 2 of 27




                                              Some time after the shooting, petitioner called Jimmy Stevenson, Maurice’s
                                   1          grandfather, to say that he had killed Lonnie and shot Maurice, that he intended to
                                   2          go to Los Angeles to kill members of another family, and that when he returned he
                                              would finish killing off the Stevenson family. On December 29, 1979, police arrested
                                   3          petitioner in Vallejo with the gun used to kill Lonnie.
                                                      ...
                                   4                  At trial, petitioner asserted a claim-of-right defense. He testified about a so-
                                              called “Stevenson family forgery ring,” purportedly headed by James Stevenson and
                                   5
                                              Donald “Duck” Taylor, and of which, Lonnie and Maurice Stevenson, Melvin Hines
                                   6          and petitioner were all members. A dispute arose when petitioner did not receive his
                                              “big cut” of $25,000 allegedly promised to him.
                                   7
                                                      Trial testimony also revealed that, in September 1979, a heated argument
                                   8          between petitioner and other members of the forgery ring led to Maurice and James
                                              Stevenson shooting petitioner, resulting in a gunshot wound to petitioner’s leg.
                                   9
                                              Thereafter, petitioner learned through intermediaries that he would have to give up
                                  10          his claim to the money or he would be shot again.

                                  11                  ...
                                                      Petitioner testified that he made arrangements by phone with Lonnie to pick
                                  12          up the money owed to him at Jimmy’s house on December 10, 1979, at about 3:00
Northern District of California
 United States District Court




                                              p.m. According to petitioner, he arrived at Jimmy’s house, where he saw Maurice
                                  13
                                              and Lonnie outside waxing a car. Petitioner testified that he told Maurice and Lonnie
                                  14          that he wanted his money, that he didn’t want any trouble, and that he had a gun and
                                              could take care of himself. As the three men made their way around the side of the
                                  15          house, petitioner became suspicious by some of Maurice and Lonnie’s actions, so he
                                              patted them down for weapons. After finding none, the three men continued toward
                                  16          the back of the house where petitioner saw Jimmy holding a gun. Gunfire erupted.
                                  17          Lonnie and Maurice were shot. Petitioner fled.

                                  18                  On May 6, 1981, the jury convicted petitioner of all charges and found the
                                              special circumstance allegation to be true.
                                  19
                                       Dkt. No. 848 at 2–3 (citations omitted).
                                  20
                                              Following direct appellate review of petitioner’s conviction and sentence, state and federal
                                  21
                                       habeas proceedings commenced. After entry of several orders denying claims presented in the
                                  22
                                       operative Second Amended Petition, there remain sixteen claims which have been deferred for
                                  23
                                       ruling or for which petitioner requests an evidentiary hearing. The instant motion concerns
                                  24
                                       petitioner’s request for an evidentiary hearing on Claims 2A, 2B, 3A, 3B, 4A, 4B, 8D, and 34.
                                  25
                                              Much of the focus of the more than thirty years of collateral review of petitioner’s
                                  26
                                       conviction and sentence, in state and federal court, has been petitioner’s competency. That issue is
                                  27
                                       at the core of most of the claims that are the subject of the instant motion: Claim 2A alleges that
                                  28
                                                                                         2
                                         Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 3 of 27




                                   1   the mental health experts petitioner’s counsel retained prior to trial failed to competently examine

                                   2   and evaluate his mental illnesses, depriving him of the opportunity to present evidence related to

                                   3   his incompetency, among other “fundamental issues arising throughout the trial process” (Sec.

                                   4   Amd. Pet. (hereafter “Pet.”) 32); Claim 2B alleges that petitioner’s trial counsel were ineffective

                                   5   because they failed to provide adequate information to his mental health experts, failed to

                                   6   recognize the inadequacy of the evaluations they received from the mental health experts, and

                                   7   failed to “raise petitioner’s incompetency or assert other mental health related defenses” (id. at

                                   8   121); Claim 3A alleges that petitioner was tried while he was incompetent (id. at 126–27); Claim

                                   9   3B alleges that petitioner’s counsel were ineffective because they failed to adequately investigate

                                  10   his competency and failed to request that the trial court inquire into his competency (id. at 128);

                                  11   Claim 4A alleges that petitioner’s decision to waive his privilege against self-incrimination and

                                  12   testify during the guilt phase of his trial was not knowing, intelligent, and voluntary because he
Northern District of California
 United States District Court




                                  13   was tried while incompetent (id. at 132); and Claim 4B alleges that petitioner’s counsel were

                                  14   ineffective in permitting him to testify during the guilt phase of his trial without having adequately

                                  15   investigated his competency to stand trial or waive his privilege against self-incrimination (id. at

                                  16   135). Apart from these competency-related claims, petitioner requests an evidentiary hearing on

                                  17   Claim 8D, his claim that counsel were ineffective in failing to adequately investigate and present

                                  18   information relating to the “Stevenson family crime ring” and other prosecution witnesses (id. at

                                  19   185). Finally, petitioner requests an evidentiary hearing on Claim 34, his claim that his death

                                  20   sentence must be vacated because he is presently insane (id. at 329).

                                  21                                                ANALYSIS

                                  22          Petitioner filed his petition before the enactment of the Antiterrorism and Effective Death

                                  23   Penalty Act of 1996. Accordingly, pre-AEDPA standards apply to all of petitioner’s claims, even

                                  24   those added by amendment after AEDPA’s effective date. See Thomas v. Chappell, 678 F.3d

                                  25   1086, 1100-01 (9th Cir. 2012). This circumstance is especially consequential when considering

                                  26   whether to grant an evidentiary hearing because the AEDPA’s deferential standard of review for

                                  27   claims decided on their merits in the state courts severely curtails a habeas petitioner’s ability to

                                  28   expand the record through federal court processes such as discovery and evidentiary hearings. See
                                                                                          3
                                         Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 4 of 27




                                   1   Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011) (holding that, in cases subject to the AEDPA,

                                   2   “the record under review is limited to the record in existence at the same time [the state court

                                   3   resolved the claim], i.e., the record before the state court”).

                                   4           Federal courts are not similarly encumbered in adjudicating pre-AEDPA habeas petitions.

                                   5   In such cases, “both questions of law and mixed questions of law and fact are subject to de novo

                                   6   review, which means that a federal habeas court owes no deference to a state court’s resolution of

                                   7   such legal questions[.]” Clark v. Chappell, 936 F.3d 944, 953–54 (9th Cir. 2019). Freed from

                                   8   AEDPA’s deference to state court decisions and its corresponding circumscription of the record to

                                   9   that which existed before the state court, it follows that the standard for granting an evidentiary

                                  10   hearing in pre-AEDPA cases is significantly broader. Recently, in Clark, our court of appeals

                                  11   articulated this standard as follows:

                                  12                    Under pre-AEDPA standards, a petitioner is entitled to an evidentiary hearing
Northern District of California
 United States District Court




                                               if he can show: (1) the allegations, if proven, would entitle him to relief, and (2) the
                                  13           state court trier of fact had not reliably found the relevant facts after a full and fair
                                               hearing. We have found that the first prong requires that a petitioner establish a
                                  14           colorable claim for relief, based on allegations of specific facts which, if true, would
                                               entitle him to relief. And, for the second prong, we have held that the petitioner must
                                  15           show that he has never been afforded a state or federal hearing on this claim.
                                  16   Id. at 967 (internal quotations and citations omitted). Although this has been described as a “low

                                  17   bar,” Earp v. Ornoski, 431 F.3d 1158, 1170 (9th Cir. 2005), it is still a bar. Thus, “an evidentiary

                                  18   hearing is not required on allegations that are conclusory and wholly devoid of specifics or on

                                  19   issues that can be resolved by reference to the state court record. Nor is an evidentiary hearing

                                  20   required if there are no disputed facts and the claim presents a purely legal question.” Clark, 936

                                  21   F.3d at 967 (internal quotations and citations omitted).

                                  22           The scope and form of any evidentiary hearing or additional fact development permitted in

                                  23   a federal habeas corpus proceeding is at the discretion of the district court. Williams v. Woodford,

                                  24   384 F.3d 567, 590–91 (9th Cir. 2004). For example, the “district court in a habeas proceeding

                                  25   ‘need not conduct a full evidentiary hearing,’ but may instead ‘expand the record . . . with

                                  26   discovery and documentary evidence.’” Id. at 590 (quoting Watts v. United States, 841 F.2d 275,

                                  27   277 (9th Cir. 1988) (per curiam)). So long as the petitioner is provided a “full opportunity for

                                  28   presentation of the relevant facts[,]” the district court may chart its own path toward the most
                                                                                           4
                                           Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 5 of 27




                                   1   efficient and prudentially sound resolution of the petition. Ibid.

                                   2           1. COMPETENCY-RELATED CLAIMS.

                                   3           Most claims relevant to the instant motion concern, at their core, petitioner’s claim that he

                                   4   was incompetent to stand trial. Claim 3A raises a due process challenge based on petitioner’s

                                   5   alleged incompetence to stand trial while Claim 4A challenges petitioner’s waiver of his privilege

                                   6   against self-incrimination based upon his alleged incompetence. Claims 2B, 3B, and 4B allege

                                   7   that trial counsel were ineffective in various acts or omissions that were based upon their failure to

                                   8   adequately investigate and present evidence of petitioner’s incompetence. Because petitioner’s

                                   9   competence at the time of trial is central to these claims, the analysis begins with Claim 3A, the

                                  10   substantive claim challenging petitioner’s competence to stand trial.1

                                  11           Due process forbids subjecting a defendant to a criminal trial when he is incompetent.

                                  12   Sully v. Ayers, 725 F.3d 1057, 1070 (9th Cir. 2013) (citing Drope v. Missouri, 420 U.S. 162, 171
Northern District of California
 United States District Court




                                  13   (1975)). “An individual is competent to stand trial if ‘he has sufficient present ability to consult

                                  14   with his lawyer with a reasonable degree of rational understanding—and . . . he has a rational as

                                  15   well as factual understanding of the proceedings against him.’” Boyde v. Brown, 404 F.3d 1159,

                                  16   1165 (9th Cir. 2005) (quoting Dusky v. United States, 362 U.S. 402, 402 (1960) (per curiam)). In

                                  17   pre-AEDPA cases, our court of appeals has long recognized that the “petitioner is entitled to an

                                  18   evidentiary hearing on the issue of competency to stand trial if he presents sufficient facts to create

                                  19   a real and substantial doubt as to his competency, even if those facts were not presented to the trial

                                  20   court.” Boag v. Raines, 769 F.2d 1341, 1343 (9th Cir. 1985). “A ‘good faith’ or ‘substantial

                                  21   doubt’ exists ‘when there is substantial evidence of incompetence.’” Deere v. Woodford, 339 F.3d

                                  22   1084, 1086 (9th Cir. 2003) (quoting Cuffle v. Goldsmith, 906 F.2d 385, 392 (9th Cir. 1990)).

                                  23           Because, in general, “retrospective determinations of incompetence” are disfavored on

                                  24

                                  25   1
                                        Petitioner acknowledges in his motion that Claim 2A, alleging that his mental health experts
                                  26   performed deficiently, was previously found barred by the non-retroactivity doctrine of Teague v.
                                       Lane, 489 U.S. 288 (1989). Mot. 9–10. Petitioner “defers” to that ruling while maintaining that
                                  27   his related ineffective assistance of counsel claim, Claim 2B, remains viable and is properly the
                                       subject of the pending motion for evidentiary hearing. See ibid. Accordingly, petitioner is not
                                  28   entitled to an evidentiary hearing on Claim 2A.

                                                                                         5
                                         Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 6 of 27




                                   1   habeas review, Sully, 725 F.3d at 1071, the character of the evidence of incompetence offered by a

                                   2   habeas petitioner is important in determining whether to proceed with additional fact development

                                   3   in federal court. To illustrate, a retrospective determination of competence is “permissible when it

                                   4   is possible to make an accurate retrospective evaluation, for example, by consulting

                                   5   contemporaneous medical reports[,]” but “little weight” is accorded to retrospective competency

                                   6   assessments by experts which are based upon witness statements and psychological testing

                                   7   produced years after trial. Williams, 384 F.3d at 609–10. Additionally, our court of appeals has

                                   8   shown considerable deference to the statements of attorneys who represented the habeas petitioner

                                   9   at the time of trial. See, e.g., id. at 608 (“We find especially relevant defense counsel’s opinion

                                  10   that Williams was competent to stand trial.”); see also Douglas v. Woodford, 316 F.3d 1079, 1094

                                  11   (9th Cir. 2003) (concluding that the habeas petitioner failed to adduce sufficient evidence of his

                                  12   incompetence to warrant an evidentiary hearing because, inter alia, his “trial attorney testified he
Northern District of California
 United States District Court




                                  13   spent a considerable amount of time with [the petitioner] preparing for trial and that he had

                                  14   absolutely no doubt that [the petitioner] understood the charges against him and was able to assist

                                  15   in his defense”).

                                  16                  A. Petitioner’s Evidence of Incompetence.

                                  17          The evidence petitioner submits in support of his claim that he was incompetent at the time

                                  18   of trial is extensively detailed in the petition, the motion for evidentiary hearing, and in

                                  19   petitioner’s offer of proof. This order will not recount all such evidence, but will instead broadly

                                  20   discuss evidence forming the pillars of petitioner’s argument: historical social, medical, and legal

                                  21   evidence probative of petitioner’s incompetence at the time of trial and the observations and

                                  22   accounts of his attorneys during the relevant period.

                                  23          In the course of petitioner’s post-conviction proceedings, his attorneys retained a clinical

                                  24   psychologist, Dr. Gretchen White, to examine petitioner’s social history and “identify social,

                                  25   psychological, cultural, economic, neurological and other factors which influenced and shaped

                                  26   [petitioner’s] psychological development and level of adult functioning” (Dr. White Decl. (Dkt.

                                  27   No. 880-7) ¶ 7). In order to render her opinion, Dr. White “reviewed extensive documentation

                                  28   relating to [petitioner] and members of his extended family, as well as information which
                                                                                          6
                                         Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 7 of 27




                                   1   chronicled social, cultural and political conditions of [petitioner’s] environment during his

                                   2   formative childhood, adolescent years, and young adulthood” (ibid.). “Professional standards in

                                   3   1980 required counsel to investigate a capital defendant’s background, family relationships and

                                   4   mental condition as potential sources of mitigation evidence, in order to present an individualized

                                   5   assessment of the appropriateness of the death penalty.” Heishman v. Ayers, 621 F.3d 1030, 1037

                                   6   (9th Cir. 2010) (internal quotation omitted).

                                   7          Based upon her investigation of petitioner’s social history, Dr. White opined, more than

                                   8   sixteen years after petitioner’s trial, that petitioner may have suffered from mental illnesses,

                                   9   including Delusional (Paranoid) Disorder, at the time of his trial (Dr. White Decl. ¶ 252).

                                  10   Numerous items of evidence informed that opinion, including the circumstances of petitioner’s

                                  11   youth and adolescence, his repeated exposures to physical trauma and environmental toxins, and

                                  12   evidence tending to show that, from early in his life, petitioner suffered cognitive and
Northern District of California
 United States District Court




                                  13   psychological impairments and displayed indicia of serious mental illnesses. This evidence, in

                                  14   pertinent part, is now summarized.

                                  15          Petitioner, an African American male, was raised in Belzoni, a small town in the Delta

                                  16   region of Mississippi, during the height of the civil rights struggles of the 1950s and 60s (Dr.

                                  17   White Decl. ¶ 18). His youth and adolescence in Belzoni were characterized by extreme poverty

                                  18   and privation. He was raised with two half-siblings and three full siblings, and was the youngest

                                  19   of his mother’s six children, all of whom were born within an eight-year period (id. at ¶ 58).

                                  20   Petitioner’s family first lived in a two-room dwelling in Belzoni, with all six children sleeping in

                                  21   the same bed, before moving to a three-room dwelling in which the three girls and three boys

                                  22   shared two beds (id. at ¶ 60). The Gates family, including children once they reached four to six

                                  23   years of age, worked in the cotton fields to make a living (id. at ¶ 67). The family burned wood

                                  24   scraps from a local sawmill for heat in winter and used newspapers to cover holes in the children’s

                                  25   shoes (id. at ¶ 60). Along with poverty, petitioner experienced emotional and physical abuse at

                                  26   home and was alienated from other members of his family (id. at ¶¶ 106–15). Petitioner suffered

                                  27   violence in his community as well. Due to his parents’ social activism in segregated Mississippi,

                                  28   petitioner was often targeted for harassment and physical violence by authorities in Belzoni,
                                                                                          7
                                         Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 8 of 27




                                   1   including numerous arrests during which he was subjected to beatings (id. at ¶¶ 145–46).

                                   2          Petitioner experienced physical traumas and sustained toxic exposures that may cause or

                                   3   exacerbate mental and cognitive impairments. Petitioner was sometimes beaten about his head by

                                   4   his father and by peers, and he experienced several accidental falls in which he landed on his head

                                   5   (Dr. White Decl. ¶ 123). In addition to these childhood and adolescent traumatic injuries, while in

                                   6   police custody in Los Angeles in 1973, petitioner “sustained massive head injuries, resulting in

                                   7   extensive loss of consciousness, loss of speech, and temporary confinement to a wheelchair” (id.

                                   8   at ¶ 151). Following this arrest and purported custodial head injuries, petitioner was found insane

                                   9   and committed to a state hospital for treatment (id. at ¶ 152).

                                  10          In addition to repeated head trauma, petitioner experienced prolonged and pervasive

                                  11   exposure to harmful chemicals and neurotoxins due to the Gates family’s work in the local cotton

                                  12   fields. Airplanes sometimes sprayed the cotton fields while petitioner and his family worked
Northern District of California
 United States District Court




                                  13   directly underneath them (Dr. White Decl. ¶ 70). The Gates family’s home was adjacent to a

                                  14   cotton field, which caused it to often be covered in pesticides and defoliants sprayed from the air

                                  15   (ibid.). The chemical poisons pervaded the Gates family’s home environment with noxious odors

                                  16   and chemical residues (id. at ¶¶ 70–71). Members of the Gates family frequently experienced

                                  17   neurological effects from their exposure to these chemicals, including “headaches, numbness,

                                  18   neuropathy, tremors, dizziness, seizures, and convulsions” (id. at ¶ 73).

                                  19          From early in his life, petitioner displayed indicia of cognitive and psychological

                                  20   impairments. Multiple lay witnesses from petitioner’s childhood years observed that petitioner

                                  21   struggled to adapt to social situations and “meet the demands of basic daily living” (Dr. White

                                  22   Decl. ¶ 117). As a child, petitioner suffered convulsions, seizures, and blackouts, and he

                                  23   sometimes appeared to be dazed or absent-mindedly staring into space while unresponsive to

                                  24   external stimuli (id. at ¶¶ 118–20). He sometimes spoke in unintelligible streams of jumbled

                                  25   words and sounds (id. at ¶ 122). He also displayed cognitive deficits. He was regarded by some

                                  26   of his siblings, peers, and teachers as cognitively limited because he struggled with learning and

                                  27   maintaining attention (id. at ¶¶ 124–25). He was held back in both the eighth and tenth grades and

                                  28   was reading three years below grade level in the ninth grade (id. at ¶ 128). He dropped out of
                                                                                         8
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 9 of 27




                                   1   school while repeating the tenth grade (id. at ¶ 141).

                                   2          Prior to his arrest and trial on the charges underlying this matter, petitioner demonstrated

                                   3   many characteristics of severe mental illness. Petitioner’s siblings noted that, as he aged,

                                   4   petitioner cared less for maintaining appropriate hygiene (Dr. White Decl. ¶ 153). He also began

                                   5   expressing delusions, including that he knew and was close to certain famous people, particularly

                                   6   Howard Hughes (id. at ¶ 154). Following his release from prison in 1977, these conditions

                                   7   appeared to worsen (id. at ¶ 168). Petitioner’s hygiene was “exceedingly poor,” he was

                                   8   unpredictable, and he used psychotropic drugs “extensively” (ibid.; id. at ¶ 172). He claimed to

                                   9   know and/or have trained with Muhammad Ali and various Olympic athletes (ibid.). He also

                                  10   exhibited paranoid beliefs and tendencies (ibid.). He continued to experience trance-like states

                                  11   and speak incoherently at times (id. at ¶ 170).

                                  12          In sum, Dr. White’s declaration provides substantial evidence that, prior to his trial in this
Northern District of California
 United States District Court




                                  13   matter, petitioner suffered from profound mental illnesses which may have affected his

                                  14   competence at the time of trial. Moreover, the declaration provides a basis for understanding why

                                  15   such mental illnesses may have escaped recognition and treatment prior to petitioner’s interactions

                                  16   with the criminal justice system (see Dr. White Decl. ¶¶ 244–60).

                                  17          No matter how compelling, were Dr. White’s declaration the whole of petitioner’s

                                  18   evidence, then, pursuant to Williams, 384 F.3d at 609, it would perhaps be due “little weight”

                                  19   because of its largely retrospective point of view. But it is not the whole of petitioner’s evidence.

                                  20   Petitioner’s apparent mental illnesses have been recognized, with consequential legal effect, in

                                  21   court proceedings occurring both before and after his trial. In June of 1973, petitioner was

                                  22   arrested on charges of rape and kidnapping in Los Angeles (Dr. White Decl. ¶ 155). On July 1,

                                  23   1973, a psychiatrist examined petitioner at the request of the state criminal court and concluded

                                  24   that he was “legally insane” (see Letter from Dr. A.R. Tweed (Dkt. No. 876-9) at 1-2). Another

                                  25   psychiatrist examined petitioner on July 24, 1973, and likewise concluded that petitioner was

                                  26   legally insane (see Report of Dr. Ronald Markman (Dkt. No. 876-9) at 5-6). Finally, a third

                                  27   psychiatrist examined petitioner on July 24 and 27, 1973, and also found him to be legally insane

                                  28   (see Reports of Dr. Blake Skrdla (Dkt. No. 876-9) at 3-4). All psychiatric examiners noted,
                                                                                         9
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 10 of 27




                                   1   generally, that petitioner was unable to engage in meaningful communication with them in that he

                                   2   was not responsive to their questions and he often appeared to be speaking to himself or mumbling

                                   3   “gibberish” during their examinations. After a hearing on July 31, 1973, the Superior Court of

                                   4   Los Angeles County found petitioner legally insane and committed him to Atascadero State

                                   5   Hospital (Dkt. No. 876-9 at 7). A little over three months after his admission to Atascadero,

                                   6   during which time petitioner was provided various forms of therapy and administered

                                   7   antipsychotic medications, petitioner was released and returned to court with the finding that he

                                   8   could then “talk plain” and “cooperate,” and, therefore, was able to meaningfully and rationally

                                   9   assist counsel with preparation of his defense (id. at 12-13).

                                  10          Although the state court in 1973 found that petitioner was restored to sanity, and his

                                  11   attorneys did not raise the issue during his trial in 1981, petitioner has repeatedly been found

                                  12   incompetent during these federal habeas proceedings. In a November 1994 order, the Honorable
Northern District of California
 United States District Court




                                  13   Fern M. Smith found that petitioner suffers “a mental disorder that may substantially affect his

                                  14   capacity to cooperate with counsel and proceed with his petition in this court” (Dkt. No. 282 at 7).

                                  15   This finding was based upon “unusually consistent and compelling expert evaluations” of

                                  16   petitioner by two separate psychiatrists, as well as Judge Smith’s observations of and interactions

                                  17   with petitioner during various hearings, including an in camera proceeding which excluded

                                  18   respondent’s and petitioner’s counsel (id. at 5–7). One of the psychiatric evaluators, Dr. Thorp,

                                  19   advised Judge Smith that petitioner’s paranoid and grandiose delusion about a conspiracy to

                                  20   deprive him of an inheritance bequeathed by Howard Hughes “markedly interferes with a rational

                                  21   understanding” of these proceedings and precludes his cooperation with his attorneys (see Letter

                                  22   from Dr. Thorp to Judge Smith (Dkt. No. 876-5) at 2). The other psychiatric evaluator, Dr. Satten,

                                  23   likewise advised Judge Smith that petitioner suffers from “Delusional (Paranoid) Disorder,

                                  24   persecutory type,” which prevents him from understanding these proceedings and cooperating

                                  25   with his counsel (see Letter from Dr. Satten to Judge Smith (Dkt. No. 876-6) at 9–10). Judge

                                  26   Smith noted that, in addition to petitioner’s delusions about Howard Hughes, petitioner also

                                  27   believes in a “racially motivated” conspiracy, involving his appointed counsel and the federal

                                  28   court, to execute him in order to prevent him from sharing a secret cure for AIDS which he
                                                                                         10
                                           Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 11 of 27




                                   1   discovered and which involves yellow chili peppers (Dkt. No. 782 at 6).2

                                   2           In 2004, this Court again ordered that petitioner’s competency be determined. Petitioner

                                   3   was again examined by his and respondent’s expert psychiatrists and, again, the experts agreed

                                   4   that petitioner suffers from a delusional disorder characterized by paranoia and persecutory and

                                   5   grandiose delusions that render him incompetent (Dkt. No. 567 at 3–4). Accordingly, these

                                   6   proceedings were stayed “until petitioner regains competency” (ibid.). In 2014, following the

                                   7   Supreme Court’s decision in Ryan v. Gonzales, 568 U.S. 57 (2013), this Court once again sought

                                   8   to discern petitioner’s competency. An independent psychiatric examiner, Dr. Jessica Ferranti,

                                   9   was appointed to examine petitioner’s competency and assess his amenability to treatment and

                                  10   whether he might be restored to competency (Dkt. No. 775 at 2–3). Dr. Ferranti concluded,

                                  11   consistent with the opinions of previous experts, that petitioner suffers from a persecutory-type

                                  12   delusional disorder, as well as antisocial personality disorder, and that these disorders render him
Northern District of California
 United States District Court




                                  13   incompetent (id. at 3). She also opined that, given his characteristics and symptomology,

                                  14   petitioner is a poor candidate for successful treatment (id. at 3–5). No party disputed the finding

                                  15   that petitioner is incompetent (id. at 3). Thus, despite the state court’s finding that petitioner was

                                  16
                                       2
                                  17     Because of their prominence in prior rulings finding petitioner incompetent, additional context
                                       about petitioner’s Howard Hughes delusions is informative. Part of the lore surrounding Howard
                                  18   Hughes emerged after his death in 1976, when a Utah man named Melvin Dummar produced the
                                       so-called “Mormon Will,” purporting to devise one-sixteenth of the Hughes estate to Mr. Dummar
                                  19   and one-sixteenth to the Church of Jesus Christ of Latter-Day Saints. See Emily Langer, Melvin
                                       Dummar, Purported Heir to Howard Hughes Estate, Dies at 74, Wash. Post, Dec. 11, 2018,
                                  20   available at https://www.washington post.com/local/obituaries/melvin-dummar-purported-heir-to-
                                       howard-hughes-estate-dies-at-74/2018/12/11/3d5fd4cc-fd4d-11e8-83c0-b06139e540e5 story.html.
                                  21   Mr. Dummar asserted that Hughes bequeathed him a share of his estate because several years
                                       prior, in 1967, Mr. Dummar found Hughes lying alone and bloody in the Nevada desert and
                                  22   returned him safely to Las Vegas. Id. Although Nevada courts refused to recognize and enforce
                                       the “Mormon Will,” Mr. Dummar’s efforts drew significant international media attention in the
                                  23   late 1970s and were dramatized in a popular film at that time. Id.

                                  24           There is evidence that petitioner was fascinated by this story. Rostell Springfield, an
                                       acquaintance who lived in the same apartment complex as petitioner in 1978, states that petitioner
                                  25   spoke often of Hughes “being lost in the desert and being saved by a stranger. [Petitioner] used to
                                       wonder how Hughes got in that situation” (Rostell Springfield Decl. (Dkt. No. 881-5) ¶ 3). There
                                  26   is also evidence that by 1980, prior to his trial in this matter, petitioner had incorporated himself
                                       into this part of the Hughes lore. Calvin Miller, a friend and fellow inmate at the Los Angeles
                                  27   County Jail in 1980, states that, while he and petitioner were in adjacent cells in “the hole,”
                                       petitioner “told [Mr. Miller] that he was an heir to the Howard Hughes fortune. [Petitioner] told
                                  28   [Mr. Miller] how he saved a man from a car accident in the desert and how that man gave him
                                       millions of dollars” (Calvin Miller Decl. (Dkt. No. 881-5) ¶ 6).
                                                                                           11
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 12 of 27




                                   1   restored to sanity in 1973 through therapy and antipsychotic treatments, he has consistently been

                                   2   found incompetent in these proceedings for nearly twenty-six years.

                                   3          So, with compelling evidence that petitioner has exhibited indicia of serious mental

                                   4   illnesses and cognitive impairments throughout his life and that such mental illnesses indeed

                                   5   presented with cognizable effect on his legal competence during judicial proceedings bookending

                                   6   his trial, the question is reduced to whether petitioner has produced sufficient evidence to create a

                                   7   substantial doubt of his competence specifically at the time of his trial. On this point, petitioner

                                   8   offers the declarations of his trial and appellate attorneys. One of petitioner’s trial attorneys,

                                   9   Geoffrey Carter, states that principal trial counsel Robert A. Braverman referred petitioner for a

                                  10   pre-trial psychiatric evaluation because of his documented history of mental illness and his

                                  11   delusional belief that the inheritance he was due from Howard Hughes “somehow figured in the

                                  12   murder prosecution against which [his attorneys] were defending him” (Geoffrey Carter Decl.
Northern District of California
 United States District Court




                                  13   (Docket No. 883-4) ¶ 3).

                                  14          Judd C. Iversen, petitioner’s direct appeal attorney, who was appointed to represent

                                  15   petitioner a few months after trial, immediately recognized petitioner’s “obvious mental problems”

                                  16   — particularly his focus on delusional themes — from the first time he met with petitioner (Judd

                                  17   C. Iversen Decl. (Dkt. No. 880-11) ¶ 3). Petitioner’s inability to focus on anything other than his

                                  18   delusions in his various communications with Mr. Iversen hindered his attorney’s efforts to

                                  19   collaborate with petitioner during the appeal (id. at ¶¶ 3–7, 17). Petitioner’s delusions were

                                  20   oriented around his belief that he is the beneficiary of the estate of Howard Hughes and that a

                                  21   conspiracy involving various law enforcement agencies and his former partners in the Stevenson

                                  22   fraud ring had arrayed to cause his execution and deny him his inheritance from Howard Hughes

                                  23   (id. at ¶ 8). Petitioner’s delusional preoccupation with Howard Hughes was especially prevalent

                                  24   in his communications with Mr. Iversen (id. at ¶ 9). In addition, just as he would later incorporate

                                  25   the federal court into the conspiracy against him, petitioner accused Mr. Iversen of participating in

                                  26   the conspiracy when Mr. Iversen failed to validate petitioner’s delusions (id. at ¶¶ 10, 16).

                                  27   Petitioner also conveyed to Mr. Iversen his belief that he “knew about a cure for AIDS” (id. at ¶

                                  28   11). According to Mr. Iversen, lead trial counsel Mr. Braverman had similar struggles with
                                                                                          12
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 13 of 27




                                   1   petitioner, as he too was aware of petitioner’s delusions about Howard Hughes and an AIDS cure

                                   2   involving chili peppers and was generally unable to obtain “rational” information from petitioner

                                   3   and collaborate with him when making decisions regarding petitioner’s defense at trial (id. at ¶¶

                                   4   19–21).

                                   5                  B. Petitioner has Established “Substantial Doubt” of his Competency.

                                   6          Considered in conjunction with the social history evidence compiled by Dr. White and

                                   7   petitioner’s history of being found incompetent in judicial proceedings occurring both before and

                                   8   after his trial, the accounts of petitioner’s trial attorney, Mr. Carter, and direct appeal attorney, Mr.

                                   9   Iversen, create substantial doubt whether petitioner was competent at the time of his trial. There is

                                  10   evidence that the delusions and paranoia underlying the multiple findings of incompetency in

                                  11   these proceedings were already present in petitioner’s interactions with his attorneys around the

                                  12   time of his trial. While there is admittedly little direct evidence from petitioner’s trial attorneys
Northern District of California
 United States District Court




                                  13   probative of this point — Mr. Carter’s declaration only briefly mentions petitioner’s history of

                                  14   mental illness and delusional beliefs and Mr. Braverman was deceased at the time petitioner’s

                                  15   competence was finally able to be raised during state habeas corpus proceedings — there remains

                                  16   sufficient evidence to raise a substantial doubt about petitioner’s competence at the time of trial.

                                  17          Mr. Carter’s statement that petitioner believed, prior to trial, that his inheritance from

                                  18   Howard Hughes “somehow figured in the murder prosecution against” him (Carter Decl. ¶ 3),

                                  19   along with Mr. Iversen’s detailed account of petitioner’s utter inability to cooperate with him due

                                  20   to petitioner’s delusional beliefs suggests that petitioner may have lacked the “ability to consult

                                  21   with his lawyer with a reasonable degree of rational understanding,” and that he lacked “a rational

                                  22   as well as factual understanding of the proceedings against him.” Boyde, 404 F.3d at 1165

                                  23   (internal quotation omitted). Furthermore, petitioner’s paranoid tendency to incorporate his

                                  24   attorneys as malefactors in his delusional conspiracy, as Mr. Iversen asserts petitioner did to him,

                                  25   suggests that he could not cooperate with his counsel to prepare a defense. Id. at 1166 (“Paranoid

                                  26   delusions may in some circumstances render an individual incompetent to stand trial: If a

                                  27   defendant believed his counsel was out to get him, it is questionable whether he could cooperate in

                                  28   preparing a defense.”). While Mr. Iversen’s more detailed account of the extent to which
                                                                                          13
                                           Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 14 of 27




                                   1   petitioner’s delusional beliefs foreclosed any rational understanding of his case mostly describes

                                   2   petitioner’s conduct beginning shortly after his trial concluded, Mr. Carter’s account provides

                                   3   some corroboration for Mr. Iversen’s representation that Mr. Braverman had similar experiences

                                   4   with petitioner while preparing for trial. Furthermore, given the brief passage of time at issue —

                                   5   Petitioner’s trial commenced in March of 1981 and Mr. Iversen was appointed his appellate

                                   6   attorney in November of 1981 — any substantial doubt about petitioner’s competence at trial is

                                   7   not markedly diminished.3

                                   8           Respondent maintains that the mostly ordinary psychological opinions obtained by

                                   9   petitioner’s trial counsel, trial counsels’ failure to raise petitioner’s competency at trial, and the

                                  10   character of petitioner’s testimony at trial defeat his claim (Opp. 9–10). Respondent perhaps

                                  11   raises formidable obstacles to the ultimate proof of petitioner’s claim. However, for purposes of

                                  12   determining merely whether petitioner is entitled to an evidentiary hearing, respondent’s
Northern District of California
 United States District Court




                                  13   arguments are not conclusive. First, petitioner has produced evidence that the expert

                                  14   psychologists retained by trial counsel were not adequately funded or were otherwise unable to

                                  15   perform “full and appropriate testing” and obtain the social history information germane to a

                                  16   comprehensive evaluation of his competency (see Dr. White Decl. ¶¶ 185–86). For this reason,

                                  17   insofar as they relate to the narrow question of petitioner’s competency at trial, the reliability and

                                  18   sufficiency of the expert opinions obtained by his trial counsel are fact issues well-suited for

                                  19   resolution at an evidentiary hearing. See, e.g., Spencer v. Klauser, 70 F.3d 1280, 1995 WL

                                  20   710610, at *1 (9th Cir. 1995) (unpublished table opinion) (finding sufficient evidence to warrant

                                  21   an evidentiary hearing on competence, despite the opinions of two contemporaneous

                                  22   psychological experts that the habeas petitioner was competent at the time of his trial, because

                                  23   such experts “had not been retained to make that specific determination”).

                                  24           Second, the significance of trial counsels’ failure to raise petitioner’s incompetency at trial

                                  25   is blunted somewhat by the fact that petitioner is also alleging that his counsel were ineffective in

                                  26
                                       3
                                  27    In addition, as mentioned previously, there is evidence that Petitioner shared his Howard Hughes
                                       delusions with an inmate, Mr. Miller, at the Los Angeles County Jail in 1980 (see Miller Decl. ¶ 6;
                                  28   Dr. White Decl. ¶ 179). Thus, multiple independent sources report that petitioner’s delusional
                                       beliefs about Howard Hughes had infected his thought processes before he went to trial in 1981.
                                                                                        14
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 15 of 27




                                   1   failing to raise his incompetency. Notwithstanding the failure to raise the issue at trial, however,

                                   2   petitioner has produced evidence that his trial attorneys, and especially his direct appeal attorney,

                                   3   who was appointed mere months after trial, apparently harbored significant doubt about his

                                   4   competence.

                                   5          Third, to the extent petitioner offered coherent testimony in his own defense, our court of

                                   6   appeals has indeed viewed retrospective claims of incompetence in the face of such testimony with

                                   7   heightened skepticism. See, e.g., Sully, 725 F.3d at 1071, and Boyde, 404 F.3d at 1167. But this

                                   8   need not be dispositive of petitioner’s claim of incompetence, much less his entitlement to an

                                   9   evidentiary hearing in order to prove his claim, for, as opined by one of the experts relied upon in

                                  10   the September 2004 order finding petitioner incompetent, “persons with a delusional disorder can

                                  11   have moments of lucidity” (Dkt. No. 567 at 3). Whether petitioner’s ostensibly cogent trial

                                  12   testimony militates against a finding of incompetence is thus a fact issue well-suited for resolution
Northern District of California
 United States District Court




                                  13   after adversarial testing at an evidentiary hearing.

                                  14          For all of the foregoing reasons, petitioner has alleged sufficient facts and produced

                                  15   sufficient supporting evidence to raise a substantial doubt whether he was competent at the time of

                                  16   his trial. Thus, he is entitled to an evidentiary hearing on Claim 3A, his claim that he was denied

                                  17   due process when he was tried despite his alleged incompetence. This finding necessarily entails

                                  18   that petitioner is likewise entitled to an evidentiary hearing on Claim 4A, his claim that his waiver

                                  19   of his Fifth Amendment privilege against self-incrimination was not knowingly, intelligently, or

                                  20   voluntarily given due to his alleged incompetence to waive such privilege. Furthermore, because

                                  21   petitioner is entitled to an evidentiary hearing on these claims, he is likewise entitled to an

                                  22   evidentiary hearing on Claims 2B, 3B, and 4B, all of which allege that he received the ineffective

                                  23   assistance of counsel due to his trial counsels’ alleged failure to adequately investigate his mental

                                  24   illnesses and raise his alleged incompetence with the trial court. With respect to these claims,

                                  25   petitioner has surmounted the “low bar” to obtain a hearing because he has alleged “specific facts”

                                  26   regarding counsels’ performance that, “if true, would entitle him to relief,” and he has further

                                  27   shown that he has not previously been afforded the opportunity to develop the facts of his

                                  28   competency-related ineffective assistance claims. Earp, 431 F.3d at 1170. Accordingly,
                                                                                         15
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 16 of 27




                                   1   petitioner is entitled to an evidentiary hearing on claims 2B, 3A, 3B, 4A, and 4B.

                                   2          2. PETITIONER’S INEFFECTIVE ASSISTANCE CLAIM RELATED TO THE “STEVENSON
                                                 RING.”
                                   3
                                              In Claim 8D, petitioner alleges that his counsel were ineffective in failing to investigate
                                   4
                                       and present information establishing the existence of the Stevenson family crime ring and various
                                   5
                                       prosecution witnesses’ participation in it, as well as information pertaining to the “motives and
                                   6
                                       biases” of other prosecution witnesses (Pet. 185). In support, petitioner cites mostly to a raft of
                                   7
                                       publicly accessible court records demonstrating criminal acts, charges, and convictions of
                                   8
                                       members of the Stevenson ring and other prosecution witnesses (id. at 166–73). Narrowing his
                                   9
                                       focus to documents that supposedly were available to counsel prior to trial, petitioner specifically
                                  10
                                       alleges that counsel should have discovered and presented “the pre-trial modification of Jimmy
                                  11
                                       Stevenson’s felony forgery conviction to a misdemeanor, the documentation of the prosecution
                                  12
Northern District of California




                                       team’s pre-trial and pre-December, 1979, knowledge of the existence of the Stevenson family
 United States District Court




                                  13
                                       crime ring, and pre-trial and pre-December, 1979, arrest and prosecution of Stevenson family
                                  14
                                       crime ring members for forgery and other crimes, etc.” (id. at 186 n.85). Petitioner specifically
                                  15
                                       alleges that, as a result of trial counsels’ failure to obtain and present this information, counsel
                                  16
                                       failed to establish the existence of the Stevenson ring, failed to impeach witnesses including
                                  17
                                       Jimmy and Maurice Stevenson, Melvin Hines, and Evelyn Bostic, and failed to show that
                                  18
                                       prosecutors in Alameda and Los Angeles Counties routinely made secret deals with witnesses to
                                  19
                                       obtain their testimonies (id. at 186).
                                  20
                                              In his motion for evidentiary hearing, petitioner argues that a significant component of the
                                  21
                                       prejudice he incurred due to counsels’ failure is that he was required to testify at trial in order to
                                  22
                                       establish elements of the defense case that could have been proven without such testimony had
                                  23
                                       counsel properly investigated the Stevenson ring and all of the prosecution’s witnesses (see Mot.
                                  24
                                       51). He argues that his testimony at trial likely hurt his defense because, in addition to displaying
                                  25
                                       mannerisms and demeanor that his counsel believes were “unappealing” to the jury, he “arguably
                                  26
                                       admit[ed] the underlying charges, special circumstance allegations and weapon enhancement
                                  27
                                       allegation during his own testimony” (ibid.). In sum, petitioner alleges that, had counsel
                                  28
                                                                                          16
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 17 of 27




                                   1   investigated and presented information about the Stevenson ring and other witnesses, there is a

                                   2   reasonable probability that the result of both the guilt and penalty phases of his trial would have

                                   3   been more favorable to him (Pet. 185).

                                   4          The April 2016 Order re Claims 8 and 9 observed that respondent has not challenged

                                   5   petitioner’s claim that his trial counsel performed deficiently in their failure to investigate and

                                   6   present evidence related to the Stevenson ring and therefore concluded that the “sole remaining

                                   7   issue is whether any alleged errors were prejudicial” (Dkt. No. 794 at 13). In order to show that

                                   8   counsels’ deficient performance was prejudicial, “petitioner must demonstrate a ‘reasonable

                                   9   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

                                  10   been different. A reasonable probability is a probability sufficient to undermine confidence in the

                                  11   outcome’” (id. at 12 (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). For the

                                  12   reasons that follow, and because an evidentiary hearing need not be afforded based merely upon
Northern District of California
 United States District Court




                                  13   “conclusory” allegations or where a given issue may be resolved by reference to the state court

                                  14   record, Campbell, 18 F.3d at 679, petitioner is not entitled to an evidentiary hearing on his claim

                                  15   that counsels’ errors alleged in Claim 8D prejudiced the outcome of his trial.

                                  16          Petitioner’s trial counsel were aware of the Stevenson ring and its role in the events

                                  17   precipitating the murder for which petitioner was charged (see, e.g., Pet. 163 (describing counsel’s

                                  18   “‘supplemental discovery request’” requesting disclosure of information concerning state and

                                  19   federal investigations of the forgery activities of the Stevenson family); see also Carter Decl. ¶ 4

                                  20   (“As trial approached, Mr. Braverman and I became convinced that the alleged victims in the case

                                  21   . . . were participants in an extensive Stevenson family forgery ring operating in Alameda County

                                  22   and elsewhere in the San Francisco Bay Area.”)). Hence, the petition posits that, considering

                                  23   counsel’s knowledge of the Stevenson ring, counsels’ failure to collect records tending to show

                                  24   that members of the Stevenson family were indeed involved in forgery activities rendered them

                                  25   ineffective because they failed to impeach witnesses and to otherwise introduce evidence

                                  26   establishing the Stevenson ring absent the purportedly harmful testimony of petitioner. Even

                                  27   considering counsels’ alleged failures, however, numerous circumstances apparent in the state

                                  28   court record indicate that petitioner was not prejudiced by his counsels’ failure to more thoroughly
                                                                                         17
                                           Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 18 of 27




                                   1   investigate and present evidence of the existence of the Stevenson ring. These circumstances

                                   2   include the following: the trial court made multiple evidentiary rulings which excluded evidence

                                   3   of the sort petitioner faults counsel for failing to discover and present; allegations that petitioner’s

                                   4   testimony harmed his case are conclusory, speculative, and contrary to reasonable inferences

                                   5   derived from the state court record; and notwithstanding counsels’ alleged failures, the jury was

                                   6   made aware of the existence of the Stevenson ring in a manner that likely burnished the credibility

                                   7   of petitioner’s testimony. The petition fails to present specific allegations rebutting these

                                   8   deficiencies in petitioner’s claim that he suffered prejudice.

                                   9           The trial court’s evidentiary rulings substantially impair any claim that petitioner was

                                  10   prejudiced by counsel’s failure to discover and present impeaching evidence consisting of criminal

                                  11   charges and convictions of prosecution witnesses. The petition plainly recognizes that “the trial

                                  12   court did not allow either prosecution witnesses or defendants to be impeached with prior
Northern District of California
 United States District Court




                                  13   convictions” (Pet. 163). The petition does not specifically allege how counsel might have

                                  14   overcome this evidentiary ruling even if they had possessed the records petitioner faults counsel

                                  15   for failing to discover. In his briefing, petitioner appears to argue that counsel could have used the

                                  16   publicly available records evidencing criminal activities of the Stevenson ring to obtain additional

                                  17   discovery which, it is asserted, would have prevented the prosecution from presenting Maurice

                                  18   and Jimmy Stevenson as “innocent acquaintances” of petitioner (Reply Br. 33). He further

                                  19   submits, without fulsome explanation, that, with this “discovery” in hand, “the prosecution’s guilt

                                  20   phase case would have necessarily been substantially different, with a reasonable probability that

                                  21   the result would have been different” (id. at 33, 36). Even if petitioner’s briefing could provide

                                  22   the requisite specific allegations of fact necessary to state a “colorable” claim, none of this

                                  23   speculative argument provides a basis to conclude that the trial court — which was specifically

                                  24   made aware of Jimmy Stevenson’s forgery conviction yet still excluded it as impeachment

                                  25   evidence — would have reconsidered its ruling prohibiting the use of prior convictions to impeach

                                  26   witnesses.4

                                  27

                                  28
                                       4
                                         The April 2016 Order re Claims 8 and 9 rejected petitioner’s argument that “it was unreasonable
                                       for the trial court to conclude in its discretion to exclude the evidence of prior convictions” (Dkt.
                                                                                            18
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 19 of 27




                                   1          Petitioner’s argument that, apart from available impeachment evidence, counsel should

                                   2   have discovered and presented evidence establishing the “existence of the forgery-fraud ring” (see

                                   3   Pet. 186), likewise founders against the state court record. For instance, the petition acknowledges

                                   4   that the trial court declined to admit into evidence a California Department of Justice report

                                   5   documenting the Stevenson forgery ring (Pet. 164). While petitioner faults counsel for failing to

                                   6   conduct a robust pretrial discovery that would have enabled counsel to “document[] the existence

                                   7   of the Stevenson Family Forgery Ring, its structure and participants” as is depicted in this report

                                   8   (see Mot. 56-57), petitioner fails to plead specific allegations showing how counsel could have

                                   9   introduced such evidence considering that the trial court specifically refused to admit the

                                  10   California DOJ report.

                                  11          Petitioner also argues that counsels’ discovery of publicly available records and subsequent

                                  12   discovery practice would have led counsel to subpoena law enforcement witnesses to testify about
Northern District of California
 United States District Court




                                  13   the existence and operation of the Stevenson ring (Mot. 56–57). The petition recognizes, however,

                                  14   that counsel “made an offer of proof, proposing to call state law enforcement officers and FBI

                                  15   agents to establish that Stevenson crime ring members had convictions . . . for forgery and fraud

                                  16   activities [before] and after the homicide[,]” but that the trial judge “ruled the proposed testimony

                                  17   irrelevant” (Pet. 165). There are no specific allegations in the petition tending to show how

                                  18   counsel might have overcome the trial court’s evidentiary rulings in this regard. The record thus

                                  19   establishes considerable doubt that the evidence petitioner faults counsel for failing to discover

                                  20   could have been employed as speculated in the petition.

                                  21          Petitioner has further failed to allege a colorable claim that he was prejudiced by counsels’

                                  22   failure to investigate and present the evidence described in Claim 8D because there is no

                                  23   compelling evidence in the record that his trial testimony prejudiced the outcome of his trial.

                                  24   Claim 8D provides no specific allegation that petitioner’s trial testimony was the resulting

                                  25   prejudice of counsels’ failures alleged in Claim 8D (see Pet. 185-87). In a separate, earlier part of

                                  26   Claim 8, petitioner does allege that the trial court’s evidentiary rulings and the prosecution’s

                                  27

                                  28   No. 794 at 7).

                                                                                         19
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 20 of 27




                                   1   alleged Brady violations prejudiced petitioner because counsel “came to believe that their only

                                   2   avenue of proving” the existence of the Stevenson ring was to have petitioner testify (id. at 165

                                   3   n.79). Petitioner’s motion for evidentiary hearing attempts to tie these allegations together,

                                   4   arguing that counsels’ decision to have petitioner testify is “part of the resulting prejudice”

                                   5   flowing from counsels’ failure to investigate the Stevenson ring and litigate related discovery

                                   6   (Mot. 51).

                                   7          Even crediting the petition with having presented a straightforward allegation that

                                   8   counsels’ alleged deficient performance prejudiced petitioner because it cabined counsel with the

                                   9   tactical dilemma of having to elicit petitioner’s testimony in order to present his defense, there are

                                  10   no specific allegations tending to show such prejudice. The petition’s only allegation respecting

                                  11   the prejudicial nature of petitioner’s trial testimony is that counsel sponsored such testimony

                                  12   despite that counsel knew or should have known that petitioner was “mentally incompetent” (Pet.
Northern District of California
 United States District Court




                                  13   165 n.79). There is no allegation within Claim 8D that petitioner’s testimony, even if offered

                                  14   while mentally incompetent, was especially damaging considering the totality of the evidence.

                                  15   Instead, elsewhere in the petition, there is only an unremarkable summary of his trial testimony,

                                  16   with no discernible allegation of substantial prejudice (see id. at 133 (citations omitted)

                                  17   (“Petitioner testified over three days. He described an incident where four men, all Stevenson

                                  18   family crime ring members, shot him in the leg, to dissuade him from seeking forgery and fraud

                                  19   proceeds which they owed him, after which Petitioner went into hiding for several months, until

                                  20   the Stevensons agreed to make peace and pay Petitioner the money owed, if Petitioner would

                                  21   come to the home of the Stevenson family patriarch, Jimmy Stevenson. Petitioner also testified

                                  22   concerning the events underlying the crimes charged.”)). Thus, the petition is devoid of specific

                                  23   allegations establishing a colorable claim that petitioner’s testimony was so injurious to his

                                  24   defense that it is reasonably probable that the outcome of his trial would have been different had

                                  25   counsel not been forced to sponsor petitioner’s testimony due to counsels’ allegedly deficient

                                  26   investigation of the Stevenson ring.

                                  27          Petitioner’s motion for evidentiary hearing presents a more concerted, if still unpersuasive,

                                  28   argument that his trial testimony prejudiced the outcome of his trial to a degree implicating his
                                                                                         20
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 21 of 27




                                   1   Sixth Amendment rights. He argues that his testimony “admit[ed] the underlying charges, special

                                   2   circumstance allegations and weapon enhancement allegation” (Mot. 51). Of course, even if

                                   3   petitioner’s testimony, in which he attempted to explain how his shooting of Lonnie and Maurice

                                   4   Stevenson was actually self-defense rather than the robbery-murder portrayed by prosecution

                                   5   witnesses, may fairly be characterized as having admitted the allegations against him, this ignores

                                   6   that petitioner’s testimony was likely his best, if not only, means of answering the overwhelming

                                   7   evidence arrayed against him. This damning evidence included the testimonies of the surviving

                                   8   victim and two neighborhood eyewitnesses, who were unaffiliated with the Stevenson ring and

                                   9   who saw petitioner engaged in the act of robbing Maurice and Lonnie and fleeing the scene after

                                  10   the shootings, as well as evidence that petitioner was in possession of the murder weapon at the

                                  11   time of his arrest. See, e.g., Gates, 43 Cal.3d at 1176–78. Even with the benefit of the

                                  12   impeachment evidence petitioner now faults counsel for failing to discover, there was little he
Northern District of California
 United States District Court




                                  13   could do to counter this evidence other than to tell his side of the story. That is, even had the trial

                                  14   court allowed it, impeaching the testimony of Maurice or Jimmy Stevenson by adducing evidence

                                  15   of prior arrests and convictions or such witnesses’ roles in a highly organized forgery ring would

                                  16   have done little to refute the specific testimony about petitioner’s actions at Jimmy Stevenson’s

                                  17   home on the day of the murder.

                                  18          Petitioner’s argument that his testimony was harmful to his defense further ignores that his

                                  19   testimony provided him with the best means of informing the jury about the prior incident in

                                  20   which he was chased and shot by members of the Stevenson ring. See Gates, 43 Cal.3d at 1179.

                                  21   Petitioner’s testimony about this incident was vital to his defense, as he cited the prior shooting to

                                  22   explain why he was fearful, armed, and highly vigilant on the day he approached Maurice and

                                  23   Lonnie to collect his proceeds of the forgery ring (RT 625-26, 649, 688). The petition is devoid of

                                  24   any allegation describing how petitioner might have compellingly informed the jury of this

                                  25   important evidence without his own testimony.

                                  26          Petitioner’s motion for evidentiary hearing also appears to posit that petitioner was

                                  27   prejudiced by his own testimony because, although his testimony was cogent and “consistent,” he

                                  28   was “was not an appealing witness” due to his “intense and emotional” demeanor while testifying
                                                                                         21
                                           Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 22 of 27




                                   1   (Mot. 51). Petitioner’s argument is speculative. There are no specific allegations in the petition

                                   2   tending to show that petitioner’s demeanor somehow influenced the jury’s verdict. Moreover, to

                                   3   the extent the jury might have questioned petitioner’s veracity due to his demeanor, such concerns

                                   4   were likely alleviated when petitioner’s detailed testimony about the activities of the Stevenson

                                   5   ring and the prior altercation where he was chased and shot by members of the Stevenson ring

                                   6   caused prosecutors to call a rebuttal witness, Melvin Hines, who indeed implicated the Stevensons

                                   7   and others in the forgery ring described by petitioner and also admitted the prior shooting incident

                                   8   about which petitioner testified. See Gates, 43 Cal.3d at 1181. To the extent petitioner’s

                                   9   testimony caused prosecutors to sponsor testimony establishing that its witnesses participated in

                                  10   an organized forgery ring, thereby corroborating much of petitioner’s testimony while impeaching

                                  11   prior prosecution witnesses, it is reasonable to surmise that, rather than prejudicing his defense, his

                                  12   testimony was effective in establishing important points of his defense.5
Northern District of California
 United States District Court




                                  13           This illustrates yet another reason petitioner was not prejudiced by his counsels’ alleged

                                  14   failure to more thoroughly investigate the Stevenson ring. It is apparent that the probative value of

                                  15   most of the evidence petitioner specifically faults counsel for failing to discover and present

                                  16   reached the jury notwithstanding petitioner’s counsels’ failure to obtain and utilize the court

                                  17   records and investigative reports described in Claim 8D. Even if one imagines a hypothetical

                                  18   where the trial judge would have admitted evidence of the sort described by petitioner in claim

                                  19   8D, yet counsel still failed to use such evidence to impeach Maurice and Jimmy Stevenson or

                                  20   otherwise prove the existence of the Stevenson ring, petitioner’s testimony caused prosecutors to

                                  21   call a rebuttal witness who impeached their own witnesses on those relevant aspects. Thus, the

                                  22   jury was informed about the Stevenson ring and, further, that Maurice and Jimmy Stevenson’s

                                  23   testimonies denying any organized forgery activity were likewise unreliable. Because the jury

                                  24   therefore was made aware of this information regardless of counsels’ failure to present it outside

                                  25   the context of petitioner’s testimony, he cannot show that counsels’ failure to present such

                                  26

                                  27   5
                                        The petition describes the prosecution’s rebuttal evidence as marking a “complete reversal by the
                                  28   prosecutor of his factual theory of the case” (Pet. 157). This evident reversal surely was not lost
                                       on the jury.
                                                                                         22
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 23 of 27




                                   1   information to the jury prejudiced the outcome of his trial.

                                   2          The petition also appears to allege that counsel should have obtained information with

                                   3   which to impeach penalty phase witnesses Calvin Miller and Evelyn Bostic (Pet. 185). Nothing

                                   4   relating to these two witnesses is alleged in the short footnote describing the specific

                                   5   “documentation” which “predate[d] Petitioner’s conviction” and, therefore, should have been

                                   6   discovered by counsel (see id. at 186 n.85). Elsewhere in the petition, as to Calvin Miller,

                                   7   petitioner merely describes records establishing Miller’s participation in a 1978 murder at a Los

                                   8   Angeles mortuary involving petitioner and an arrest by the Oakland Police Department one week

                                   9   before Miller testified at petitioner’s trial (id. at 173–74). However, at petitioner’s trial Miller

                                  10   “testified that he had pleaded guilty to second degree murder in connection with the mortuary

                                  11   killing as part of a plea bargain in which he promised to testify against [petitioner].” Gates, 43

                                  12   Cal.3d at 1194. Accordingly, even if counsel were deficient, the jury was aware of the essential
Northern District of California
 United States District Court




                                  13   point germane to Miller’s impeachment: he was testifying against petitioner as part of a plea

                                  14   agreement in a prosecution for murder. The petition fails to make any specific allegation

                                  15   respecting materials or documentation counsel should have uncovered as to Bostic. When

                                  16   respondent raised this deficiency in his briefing (see Opp. 20), petitioner failed to point to any

                                  17   showing as to Bostic (see Reply Br. 37). Accordingly, there is no colorable claim that counsel

                                  18   were ineffective in failing to discover and present evidence related to Miller and Bostic.

                                  19          Petitioner also alleges in Claim 8D that counsel should have located documentation to

                                  20   “establish that secret law enforcement deals with prosecution witnesses and secret compensation

                                  21   for testimony were normal, albeit unconstitutional, Alameda and Los Angeles prosecution team

                                  22   activities” (Pet. 186). Claim 8D does not specifically state what documentation counsel should

                                  23   have discovered that would have proven such illicit deals, however. Elsewhere in the petition, it is

                                  24   alleged that Alameda and Los Angeles Counties’ prosecutors’ illicit witness compensation

                                  25   schemes were uncovered in the 1990s by, respectively, trial court proceedings in Alameda County

                                  26   and a grand jury investigation and report in Los Angeles County (see id. at 176–84). There are no

                                  27   specific allegations showing how counsel might have exposed these illicit witness compensation

                                  28   schemes at petitioner’s trial in 1981. Accordingly, there is no colorable claim that counsel were
                                                                                          23
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 24 of 27




                                   1   ineffective for failing to investigate and discover evidence showing widespread secret and

                                   2   unconstitutional law enforcement deals with witnesses in Alameda and Los Angeles Counties.

                                   3          Finally, petitioner’s briefing argues that counsel should have investigated Elvin Stevenson

                                   4   and uncovered his statement, during a change of plea proceeding occurring less than a year before

                                   5   petitioner’s trial, that petitioner argues is “supportive” of his trial testimony and, hence, contrary to

                                   6   the prosecution’s presentation of the evidence (see Mot. 59–60; Offer of Proof 62–63). Nowhere

                                   7   in Claim 8D does petitioner allege that counsel were ineffective for failing to investigate and

                                   8   present evidence of Elvin Stevenson’s statement during his change of plea hearing. Even excusing

                                   9   Claim 8D’s silence about Elvin Stevenson, petitioner overstates the significance of Elvin

                                  10   Stevenson’s statement and mischaracterizes the degree to which it comports with petitioner’s

                                  11   description of events.

                                  12          There is no allegation that Elvin Stevenson witnessed the murder or even that he was
Northern District of California
 United States District Court




                                  13   present at Jimmy Stevenson’s home on the day of the murder. Neither the surviving victim,

                                  14   Maurice, nor petitioner testified that Elvin was present. Thus, there is no basis offered upon which

                                  15   to credit Elvin Stevenson’s statement as the product of his own observation. More importantly,

                                  16   Elvin Stevenson’s statement does not substantially corroborate petitioner’s description of events

                                  17   and does not materially conflict with the prosecution’s presentation of the evidence. Notably,

                                  18   Elvin Stevenson’s statement corroborates prosecution witnesses’ testimonies that petitioner

                                  19   confronted Maurice and Lonnie to rob them of money and jewelry (see Dkt. No. 791-10 at 30).

                                  20   While Elvin Stevenson did state that his “brother turned and tried to defend himself” during the

                                  21   course of this robbery, which caused petitioner to shoot his brother, he did not describe any actual

                                  22   “struggle” between Maurice and petitioner (ibid.). Nor does Elvin Stevenson’s statement

                                  23   corroborate petitioner’s testimony that Jimmy Stevenson suddenly approached petitioner while

                                  24   armed with a gun. Petitioner testified that it was this conduct by Jimmy Stevenson that caused

                                  25   him to begin firing in self-defense in the direction of Jimmy Stevenson and, in the resulting chaos,

                                  26   also caused him to shoot Maurice in the back (RT 623). Hence, nothing in Elvin Stevenson’s brief

                                  27   statement corroborates petitioner’s assertion (see Mot. 59), that he inadvertently shot and killed

                                  28   Lonnie Stevenson while he was firing in self-defense at Jimmy Stevenson. In short, in vaguely
                                                                                          24
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 25 of 27




                                   1   referencing some attempt at self-defense by Maurice during armed robbery, Elvin Stevenson’s

                                   2   statement offers only superficial corroboration of petitioner’s testimony. In other key respects —

                                   3   namely, petitioner’s motive and actions prior to the shooting and his callous shooting of Maurice

                                   4   and Lonnie in the back — it is consistent with the evidence presented by the prosecution.

                                   5   Accordingly, petitioner has failed to state a colorable claim that counsel were ineffective in failing

                                   6   to discover and utilize Elvin Stevenson’s statement as impeachment or substantive evidence at

                                   7   trial.

                                   8            Petitioner has failed to allege a colorable claim that he suffered constitutionally significant

                                   9   prejudice flowing from counsels’ failure to investigate the Stevenson ring and prosecution

                                  10   witnesses’ participation in it. His assertion that counsel might have used certain publicly available

                                  11   records to engage in a robust discovery process is speculative and, even if indulged, does not

                                  12   demonstrate prejudice because, in that event, counsel would only have been in possession of the
Northern District of California
 United States District Court




                                  13   sort of evidence that the trial court repeatedly excluded. Furthermore, his assertion that his own

                                  14   testimony prejudiced his defense is speculative and ignores that his testimony provided him with

                                  15   the best, if not only, avenue to establish key points of his defense, and moreover, caused

                                  16   prosecutors to effectively concede some of those points on rebuttal while simultaneously

                                  17   impeaching their own witnesses. The petition does not plead specific, plausible facts showing a

                                  18   reasonable likelihood of a different result at petitioner’s trial had counsel adequately investigated

                                  19   and presented evidence of the Stevenson ring. Consequently, petitioner is not entitled to an

                                  20   evidentiary hearing on Claim 8D.

                                  21            3. PETITIONER’S CLAIM THAT HIS DEATH SENTENCE MUST BE VACATED DUE TO
                                                   INSANITY.
                                  22
                                                The final claim presented in petitioner’s motion is Claim 34, in which he alleges that,
                                  23
                                       pursuant to the Eighth and Fourteenth Amendments, his death sentence must be vacated because
                                  24
                                       he is presently insane (see Pet. 330-31). Petitioner concedes that, because his execution is not
                                  25
                                       imminent, Claim 34 “is not currently ripe for evidentiary proceedings or briefing or adjudication”
                                  26
                                       (Mot. 70). He further submits that, when Claim 34 is ripe, i.e., when his execution is “imminent,”
                                  27
                                       he will be entitled to an evidentiary hearing at that time (id. at 71). Respondent argues that,
                                  28
                                                                                          25
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 26 of 27




                                   1   because the claim is not ripe, it must be dismissed without prejudice in order to effect a final

                                   2   judgment and permit appellate review of the remainder of the petition (Opp. 21). Petitioner

                                   3   disagrees and maintains that the Court may “stay further proceedings on claim 34 until the other

                                   4   claims have been resolved and then if appropriate issue a [Rule] 54(b) certification allowing a

                                   5   judgment to be entered in the case on all claims except claim 34” (Reply Br. 40).

                                   6          As the instant motion concerns only the question whether petitioner is entitled to an

                                   7   evidentiary hearing at this time and the parties are in agreement that Claim 34 is not ripe for an

                                   8   evidentiary hearing, petitioner is not entitled to an evidentiary hearing on Claim 34 at this time.

                                   9   The Court will defer ruling on whether Claim 34 must be dismissed without prejudice, as argued

                                  10   by respondent, until final judgment on the petition is entered.

                                  11                                                 CONCLUSION

                                  12          For all the foregoing reasons, petitioner’s first motion for evidentiary hearing is
Northern District of California
 United States District Court




                                  13   GRANTED-IN-PART and DENIED-IN-PART. Petitioner is entitled to an evidentiary hearing on

                                  14   Claims 2B, 3A, 3B, 4A, and 4B. Petitioner is not entitled to an evidentiary hearing on Claims 2A,

                                  15   8D, and 34. It is further ORDERED as follows:

                                  16      a. within twenty-eight days of the date of this order, petitioner’s counsel shall submit

                                  17          proposed budgets for both the evidentiary hearing and the briefing of petitioner’s

                                  18          anticipated second motion for evidentiary hearing;

                                  19      b. an in-person evidentiary hearing is scheduled for February 1 and 2, 2021, at 10:00 a.m.;

                                  20      c. on or before December 7, 2020, the parties shall file a joint statement providing the parties’

                                  21          proposed witnesses and a paragraph summary of each witness’s anticipated testimony;

                                  22      d. within fifty-six days of the date of this order, petitioner shall file his second motion for

                                  23          evidentiary hearing covering the remaining claims for which he requests such hearing;

                                  24      e. within twenty-eight days of the filing of petitioner’s motion, respondent shall file an

                                  25          opposing brief; and

                                  26      f. within fourteen days of respondent’s opposition, petitioner shall file a reply brief.

                                  27

                                  28
                                                                                         26
                                        Case 3:88-cv-02779-WHA Document 902 Filed 09/30/20 Page 27 of 27




                                   1      If petitioner’s second motion for evidentiary hearing warrants the setting of another

                                   2   evidentiary hearing, such hearing will be scheduled after the evidentiary hearing set by this order.

                                   3      IT IS SO ORDERED.

                                   4
                                          Dated: September 30, 2020                  _________________________________
                                   5
                                                                                     WILLIAM ALSUP
                                   6                                                 UNITED STATES DISTRICT JUDGE
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        27
